Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant’s election of Group I (i.e., claims 1-9 and 11 directed to a GLP-1 polypeptide) in the reply filed on October 1, 2019, is acknowledged.  Additionally, Applicant’s election of Species A (i.e., a single and specific GLP-1 polypeptide is Gly8-Pro13-GLP-1(7-36)NH2 (i.e., SEQ ID NO: 4)) in the reply filed on October 1, 2019, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Please note that elected SEQ ID NO: 4 is free of the prior art (See “Allowable Subject Matter” section below).  As such, the scope of Species A is expanded as described below.

Status of Claims
Claims 1-13 were originally filed on January 4, 2019. 
The amendment received on January 4, 2019, amended claims 7-8 and 10-13.  The amendment received on May 7, 2020, canceled claims 2 and 6; and amended claims 1, 5, and 11.  The amendment received on May 26, 2020, amended claim 1. 
Claims 1, 3-5, and 7-13 are currently pending and claims 1, 5, 7-9, and 11 are under consideration as claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, and claims 10 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 1, 2019.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on February 22, 2021 is being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 1 as open-ended where the claimed GLP-1 polypeptide only requires a fragment, analogue or derivative of GLP-1 as long as the fragment, analogue or derivative has a substitution from threonine to proline at the position corresponding to the 13th position of the amino acid sequence of GLP-1 that is based on one of the recited GLP-1 sequences.  As such, the fragment, analogue or derivative of GLP-1 encompasses dipeptides where one of the two amino acid residues of the dipeptide is the substitution from threonine to proline and the other amino acid residue corresponds to position 12 or 14 of one of the GLP-1 sequences recited in claim 1.  It is noted that the GLP-1 amino acid sequence being “based on” one of the recited GLP-1 sequences does not require the full length amino acid sequence.  It is further noted that the instant specification defines a GLP-1 fragment as a fragment of GLP-1 having GLP-1 receptor agonist activity (See instant specification, pg. 5, line 29). As such, a GLP-1 fragment is not limited structurally.  Moreover, the required mutation from threonine to proline then constitutes a GLP-1 analog.  The instant specification defines a GLP-1 analog or a fragment thereof as referring to a polypeptide having homology to GLP-1 or a fragment thereof and also having GLP-1 receptor agonist activity (See instant specification, pg. 6, lines 20-22).  As such, a GLP-1 analog or a fragment thereof is not limited structurally. 
th position of the amino acid sequence of GLP-1.  As such, the GLP-1 polypeptide contains only one mutation (i.e., threonine to proline).  Moreover, the GLP-1 polypeptide can encompass any N-terminal additions as long as the polypeptide sequence comprises one of the two GLP-1 fragments.  However, the C-terminus of the GLP-1 polypeptide cannot have additional residues unless the additional residues are fused via a non-peptide bond given that the C-terminus of the GLP-1 polypeptide is amidated.  Thus, the scope of claim 4 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Regarding claim 5, please note that the Examiner is interpreting the scope as open-ended where the GLP-1 polypeptide comprises a GLP-1 analog or a fragment thereof that requires from 1-5 different amino acid residues corresponding to the amino acid residue position of the amino acid sequence of GLP-1 based on one of the recited GLP-1 sequences.  The up to five different amino acid residues encompass any substitutions, deletions and/or additions in addition to the mutation from threonine to proline.  As such, the scope of claim 5 encompasses, for example, dipeptides where one of the two amino acid residues of the dipeptide is the substitution from threonine to proline and the other amino acid residue that corresponds to position 12 or 14 of one of the GLP-1 sequences recited in claim 1 is mutated to a different amino acid residue.
Regarding claim 7, please note that the Examiner is interpreting the scope as closed-ended requiring 100% identity and the same length to one of the recited GLP-1 sequences (i.e., elected Gly8-Pro13-GLP-1(7-36)NH2) with a substitution from threonine to proline at the position corresponding to the 13th position of the amino acid sequence of GLP-1.  Notably, “is’ is construed to being analogous to “consisting of”.  Thus, the scope of claim 7 is analogous to “consisting of SEQ ID NO: 1” above.

Response to Arguments
Applicant’s arguments, see Responses, filed 5/7/20 and 5/26/20, with respect to the objection to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Applicant’s arguments, see Responses, filed 5/7/20 and 5/26/20, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 2 5-6, and 11 have been withdrawn. 

Applicant’s arguments, see Responses, filed 5/7/20 and 5/26/20, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 1, 8-9, and 11 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention have been withdrawn.

Applicant’s arguments, see Responses, filed 5/7/20 and 5/26/20, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 5-6 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention have been withdrawn.

Applicant’s arguments, see Responses, filed 5/7/20 and 5/26/20, with respect to the 112(d) rejection have been fully considered and are persuasive.  The rejection of claims 5-6 as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends have been withdrawn.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites the limitation "the GLP-1 analogue or a fragment thereof" in 2.  Although, it is noted that claim 5 is dependent on claim 1, which inherently encompasses GLP-1 analogues, fragments, and derivatives, claim 1 does not expressly recite a GLP-1 analogue or fragment thereof.  Thus, there is insufficient antecedent basis for this limitation in the claim.

Maintained Objections
Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 recites, “amino acid (s)” in line 4.  It is respectfully requested that claim 5 recites, “amino acid(s)” in order to be grammatically correct.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 5/7/20 and 5/26/20 do not address the objection to claim 5 above.  Thus, the objection is maintained. 	

Maintained/Modified Rejections in light of Applicants’ Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

Claims 1, 5, 8-9, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Please note that the rejection is updated in light of Applicants’ amendments; namely, cancellation of claim 2 and amendment to claim 1.
Independent claim 1 includes a “GLP-1 polypeptide having a mutation from threonine to proline at the position corresponding to the 13th position of the amino acid sequence of GLP-1 based on exenatide, etc.”. The interpretation of this phrase is described above in the “Sequence Interpretation” section where the GLP-1 polypeptide only requires the mutation from threonine to proline at the position corresponding to the 13th position of the amino acid sequence of GLP-1 that is based on one of the GLP-1 sequences recited in claim 1 thereby encompassing (1) fragments ranging in length from a 2mer (i.e., a dipeptide) up to a fragment having one deleted amino acid residue as long as the fragment contains the threonine to proline mutation and is based on one of the GLP-1 sequences recited in in claim 1, (2) analogs containing any number of substitutions, deletions, and/or additions as long as the analog contains the threonine to proline mutation and is based on one of the GLP-1 sequences recited in in claim 1, or (3) derivatives containing any number of modifications as long as the derivative contains the threonine to proline mutation and is based on one of the GLP-1 sequences recited in in claim 1.  For example, the scope of claim 1 encompasses a dipeptide based on the amino acid sequence of exenatide where one of the two amino acid residues of the dipeptide is the threonine to proline substitution and the second amino acid residue of the dipeptide corresponds to the amino acid residue at position 12 or 14 of exenatide.  Alternatively, the scope of claims 1 and 5 encompass a GLP-1 analogue fragment based on the amino acid sequence exenatide that is a dipeptide where one of the two amino acid residues of the dipeptide is the threonine to proline substitution and the second amino acid residue of the dipeptide corresponds to a substituted amino acid residue at position 12 or 14 of exenatide.  

The only conserved structure is the mutation from threonine to proline at the position corresponding to the 13th position of the amino acid sequence of GLP-1 based on one of the GLP-1 sequences recited in claim 1.  Although there has been extensive studies on the correlation between GLP-1 structure and function, these studies indicate that the threonine residue at the position corresponding to position 13 of the amino acid sequence of GLP-1 is critical for GLP-1 to bind to the GLP-1 receptor.  Manandhar et al. teaches that His7, Gly10, Phe12, Thr13, Asp15, Phe28, and Ile29 play an important role in receptor binding, as marked decrease in binding affinity was caused when each residue was replaced with Ala (See Manandhar et al., J. Med. Chem. 58:1020-1037(2015) at pg. 1021, col. 1, last paragraph) (cited in the Action mailed on 2/14/20).  Furthermore, Manandhar et al. indicates in Figure 1 that Thr13 is important for receptor activation and binding (See Manandhar article, pg. 1021, Figure 1).  Thus, Manandhar et al. suggests that Thr13 should not be substituted.  Similarly, Gallwitz et al. examined the correlation between structure and function of GLP-1 where alanine substitutions at positions His7, Gly10, Phe12, Thr13, Asp15, Phe28, and Ile29 resulted in loss of potency toward the GLP-1 receptor (See Gallwitz et al., Eur. J. Biochem. 225:1151-1156 (1994) at pg. 1153, Fig. 2) (cited in the Action mailed on 2/14/20).  As such, both Manandhar et al. and Gallwitz et al. teach the importance of Thr13.  However, the art does not indicate an essential core structure needed for a GLP-1 polypeptide in light of the broad scope of the claims, i.e., fragments as small as dipeptides, and analogs and derivatives th position of the amino acid sequence of GLP-1 that is based on one of the recited sequences in claim 1.  Thus, the claims are directed to polypeptides with a certain function but no correlated structure associated with that function. Without such structure, the specification does not convey possession of the breadth of the claimed genus.  
Alternately, the written description requirement may be met by providing a representative number of species of the genus. In this, the specification reduces to practice one example of a polypeptide meeting the claimed limitations, i.e., elected SEQ ID NO: 4 (Gly8-Pro13-GLP-1(7-36)NH2) (See instant specification, pg. 16, Table 1).  While several examples of various substitutions at position 8 are provided (claims 1 and 7) where the fragment length of the examples ranges from residues 7-36 or 7-37 and it is the combination of a substitution at position 8 and position 13 with the polypeptide spanning residues 7-36 or 7-37 of GLP-1 that might be referred to in the specification as preserving function (instant specification, pg. 6, lines 20-28: “GLP-1 analogue or a fragment thereof refers to a polypeptide having homology to GLP-1 or a fragment thereof…and also having GLP-1 receptor agonist activity…[i]n a preferred embodiment, the GLP-1 analogue or a fragment thereof comprises one of the examples recited in instant claims 1 and 7), such peptides are not representative of the scope of the claims because these examples encompass two specific substitutions at the same two specific amino acid locations in GLP-1(7-37) or GLP-1(7-36) whereas the scope of the claims encompass any number of substitutions, additions, deletions and/or modifications as long as the mutation from threonine to proline at the crucial position corresponding to the 13th position of the amino acid sequence of GLP-1 is present.  Further, there remain no examples of additions and/or deletions made within GLP-1(7-36) or GLP-1(7-37) and no examples of substitutions at other positions including up to 5 different positions that would preserve function in light of the importance of threonine at position 13 of the amino acid sequence of GLP-1.  Thus, this is not sufficient for the skilled artisan to envisage other substitutions, additions, deletions, and/or modifications at the other residue sites which preserve function nor to envisage those substitutions other than those claimed with an expectation that function will be preserved.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, what is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides which preserve the required function, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, claims 1, 5, 8-9, and 11 do not meet the written description requirement.

Applicants’ Arguments
	Applicants contend that the rejection under 35 USC 112(a) should be withdrawn in light of the amendment to claim 1 to recite the limitations of claim 6 (See Applicant’s Response received on 5/7/20, pg. 6). 

Response to Arguments
Applicant's arguments filed 5/7/20 and 5/26/20 with respect to claims 1, 5, 8-9, and 11 failing the written description requirement have been fully considered but they are not persuasive for the following reasons.
Although previous claim 6 was indicated as allowable if rewritten in independent form, Applicant’s attention is directed to the scope of previous claim 6 versus currently amended claim 1.  As pointed out in th position of the amino acid sequence of GLP-1.  However, as discussed above in the “Sequence Interpretation” section, amended claim 1 recites that the GLP-1 amino acid sequence is “based on” one of the recited sequences.  Such an amendment does not correlate to the same interpretation.  In fact, the broadest reasonable interpretation of amended claim 1 as discussed in the “Sequence Interpretation” section above is supported by instant claim 5.  If amended claim 1 were to be interpreted as requiring 100% identity to one of the recited GLP-1 sequences with the mutation from threonine to proline, then the scope of claim 5 would broaden the scope of claim 1 by encompassing fragments and additional mutations.  Therefore, as currently amended, claim 1 encompasses a vast number of polypeptide fragments, analogues and/or derivatives “based on” one of the recited GLP-1 sequences. 
	Accordingly, the rejection of claims 1, 5, 8-9, and 11 is modified and maintained as Applicant’s argument is found unpersuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 8-9, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural product) without significantly more.  Please note that the rejection is updated in light of Applicants’ amendments; namely, cancellation of claim 2 and amendment to claim 1.  Claim 1 is directed to a GLP-1 polypeptide having GLP-1 receptor agonist activity characterized in that the GLP-1 polypeptide has a mutation from threonine to proline at the position corresponding to the 13th position of the amino acid sequence of GLP-1 that is based on one of the recited GLP-1 sequences.  Claim 5 is directed to a GLP-1 analog or a fragment thereof having 1-5 different amino acids in its amino acid sequence from the amino acid(s) at the corresponding position in 
Shakesby et al. discloses the amino acid sequence of aquaporin (ApAQP1) from Acyrthosiphon pisum (See Shakesby et al., Insect Biochem. Molec. Biol. 39:1-10 (2009) at Fig. 2A) (cited in the Action mailed on 2/14/20).  It is noted that residues 5-10 of the amino acid sequence of ApAQP1 from Acyrthosiphon pisum are GTFPSD (See Shakesby article, Fig. 2A).  When comparing this fragment with the amino acid sequence of Gly8-GLP-1(1-37), Gly8-GLP-1(7-36)NH2, or Ser8-GLP-1(7-37) there is 100% identity where the threonine is mutated to a proline at the position corresponding to the 13th position of the amino acid sequence of GLP-1 (i.e., position 13 of Gly8-GLP-1(1-37), position 7 of Gly8-GLP-1(7-36)NH2 and Ser8-GLP-1(7-37)).  Thus, the amino acid sequence of ApAQP1 constitutes a GLP-1 polypeptide fragment having a mutation from threonine to proline at the position corresponding to the 13th position of the amino acid sequence of GLP-1 that is based on the GLP-1 sequence of Gly8-GLP-1(1-37), Gly8-GLP-1(7-36)NH2, or Ser8-GLP-1(7-37) as recited in instant claim 1.  In other words, the instantly claimed GLP-1 polypeptide comprises a fragment of the amino acid sequence of Ser8-GLP-1(7-37) where the threonine residue at the position corresponding to position 13 is mutated to proline and where the fragment spans the amino acid residues that correspond to positions 10 to 15 of Ser8-GLP-1(7-37). Similarly, the amino acid sequence of ApAQP1 constitutes a GLP-1 analog or a fragment thereof having 1-5 different amino acids in its amino acid sequence from the amino acid(s) at the corresponding position in GLP-1; namely, 1 amino acid difference at residues 5-10, 2 amino acid differences at residues 4-10, 3 amino acid differences at residues 3-10, 4 amino acid differences at 
Furthermore, it is noted that the only structural component recited in claim 1 is the GLP-1 polypeptide having a mutation from threonine to proline at the position corresponding to the 13th position of the amino acid sequence of GLP-1 that is based on one of the recited GLP-1 sequences in claim 1.  Moreover, it is noted that the only structural component recited in claim 8 is the GLP-1 polypeptide of claim 1.  As such, without evidence to the contrary, the naturally occurring GLP-1 polypeptide disclosed by Shakesby et al. would inherently function as a pharmaceutical composition and exhibit GLP-1 receptor agonist activity.  Thus, claims 1 and 8 encompass a naturally occurring peptide, which is not markedly different from its naturally occurring counterpart because it conveys the same genetic information.  
This judicial exception is not integrated into a practical application.  Claim 1 recites that the GLP-1 polypeptide exhibits GLP-1 receptor agonist activity thereby constituting a practical application.  However, such a recitation does not add a meaningful limitation as it merely recites an inherent function of the naturally occurring peptide and is nothing more than an attempt to generally link the product of nature to a particular technological environment, without evidence to the contrary. Similarly, claim 8 recites that the GLP-1 polypeptide is in a pharmaceutical composition thereby constituting a practical application.  However, such a recitation does not add a meaningful limitation as it merely recites an inherent function of the naturally occurring peptide and is nothing more than an attempt to generally link the product of nature to a particular technological environment, without evidence to the contrary.  Plus, claim 9 recites that the pharmaceutical composition is in a specific form, e.g., a solution, thereby constituting a practical application.  However, such a recitation of merely formulating the product of nature into a generic form that does not add a meaningful limitation as it is merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link the product of nature to a particular technological environment, without evidence to the contrary.  Moreover, claim 11 recites that the GLP-1 polypeptide is used for the treatment of a disease in need of activating or agonizing the GLP-1 receptor thereby constituting a practical application.  However, such a recitation does not add a meaningful 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structure of the claimed GLP-1 polypeptide, GLP-1 fragment, or GPL-1 analog do not require a modification that is significantly more than the naturally occurring GLP-1 peptide in order to result in a markedly different GLP-1 polypeptide.  For example, requiring a specific core structure or sequence, e.g., GLP-1(7-37) or GLP-1(7-36), with specific modifications, e.g., mutation from threonine to proline at the position corresponding to the 13th position of the amino acid sequence of GLP-1.  
Accordingly, it is the Examiner’s position that the claimed GLP-1 polypeptide and pharmaceutical composition are directed to a “product of nature” exception without significantly more because they do not exhibit markedly different characteristics from their naturally occurring counterparts in their natural state.  More specifically, the claimed nature-based products are derived from a naturally occurring polypeptide, and thus, the comparison is with the naturally occurring polypeptide.  It is noted that the claimed GLP-1 polypeptide is identical in amino acid sequence and structure to the naturally occurring polypeptide.  Thus, the claims 1, 5, 8-9, and 11 encompass patent ineligible subject matter. 

Applicants’ Arguments
	Applicants contend that the rejection under 35 USC 101 should be withdrawn in light of the amendment to claim 1 to recite the limitations of claim 6 (See Applicant’s Response received on 5/7/20, pg. 7). 

Response to Arguments
Applicant's arguments filed 5/7/20 and 5/26/20 with respect to claims 1, 5, 8-9, and 11 being directed to ineligible patent subject matter have been fully considered but they are not persuasive for the following reasons.
As stated in the “Response to Arguments” section above for the 112(a) rejection, although previous claim 6 was indicated as allowable if rewritten in independent form, the scope of previous claim th position of the amino acid sequence of GLP-1.  However, as discussed above in the “Sequence Interpretation” section, amended claim 1 recites that the GLP-1 amino acid sequence is “based on” one of the recited sequences.  Such an amendment does not correlate to the same interpretation. In fact, the broadest reasonable interpretation of amended claim 1 as discussed in the “Sequence Interpretation” section above is supported by instant claim 5. If amended claim 1 were to be interpreted as requiring 100% identity to one of the recited GLP-1 sequences with the mutation from threonine to proline, then the scope of claim 5 would broaden the scope of claim 1 by encompassing fragments and additional mutations.  Therefore, as currently amended, claim 1 still encompasses a naturally occurring GLP-1 polypeptide. 
	Accordingly, the rejection of claims 1, 5, 8-9, and 11 is modified and maintained as Applicant’s argument is found unpersuasive. 
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fortin et al., PLoS ONE 6:e24693 (13 pages) (2011) (cited in the Action mailed on 2/14/20). Please note that the rejection is updated in light of Applicants’ amendments; namely, cancellation of claim 2 and amendment to claim 1.  
For claims 1 and 5, with respect to a GLP-1 polypeptide characterized in that the GLP-1 polypeptide has a mutation from threonine to proline at the position corresponding to the 13th position of the amino acid sequence of GLP-1 based on one of the GLP-1 sequences as recited in instant claim 1; 
Fortin et al. discloses the amino acid sequence of GIP, GLP-1 and exenatide (See Fortin article, Fig. 1A).  Fortin et al. performed a screening to examine the efficacy of GIP when the isoleucine at position 7 is substituted to each naturally occurring amino acid residue (See Fortin article, pg. 2, col. 1, last paragraph; Fig. 1B).  As such, the amino acid sequence of one of the specific GIP polypeptides examined is YAEGTFPSDYSIAMDKIHQQDFVNWLLAQKGKKNDWKHNITQ where the bolded residues overlap with the positions corresponding to the positions of the amino acid sequence of GLP-1 as depicted in Fig. 1A and with a mutation from threonine to proline at the position corresponding to the 13th position of the amino acid sequence of GLP-1 (See Fortin article, Fig. 1A).  Moreover, the fact that Fortin et al. discloses that the mutation in the GIP polypeptide is from isoleucine to proline instead of threonine to proline does not preclude that the modified GIP amino acid sequence has a mutation at the position corresponding to the 13th position of the amino acid sequence of GLP-1 resulting in proline.  Thus, the specific GIP polypeptide sequence constitutes the instantly claimed GLP-1 polypeptide because the GIP polypeptide is a GLP-1 fragment (i.e., residues 3-9) with the required mutation and/or because the GIP polypeptide is a GLP-1 analog fragment having 1 different amino acid in its amino acid sequence from the amino acids(s) at the corresponding position in Ser8-GLP-1(7-37) (i.e., residues 3-9) or 2 different amino acids at the corresponding position in GLP-1 (i.e., residues 2-9), or 3 different amino acids at the corresponding position in GLP-1 (i.e., residues 1-9), or 4 different amino acids at the corresponding position in GLP-1 (i.e., residues 1-10), or 5 different amino acids at the corresponding position in GLP-1 (i.e., residues 1-12) (note: as discussed in the “Sequence Interpretation” section above, the scope of claim 5 encompass polypeptides with any N- and/or C-terminal additions).  Thus, the disclosure of Fortin et al. satisfies the structural limitations as recited in instant claims 1 and 5.  

For claim 1, with respect to where the GLP-1 polypeptide has GLP-1 receptor agonist activity:
Although, Fortin et al. does not disclose that the GIP polypeptide has GLP-1 receptor agonist activity, since Fortin et al. discloses a specific polypeptide sequence that meets the structural limitations of the claimed GLP-1 polypeptide thereby constituting a well-known polypeptide, the functional property Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., exhibiting GLP-1 receptor agonist activity) which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).
Additionally and/or alternatively, pursuant to MPEP 2112.01(II), “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”).  Accordingly, the GIP polypeptide sequence disclosed by Fortin et al. would inherently exhibit GLP-1 receptor agonist activity because the polypeptide and its properties are inseparable.  Therefore, the disclosure of Fortin et al. satisfies the functional limitation as recited in instant claim 1. 

For claim 8, with respect to a pharmaceutical composition comprising the GLP-1 polypeptide:
As discussed for claims 1 and 5 above, Fortin et al. discloses a GLP-1 polypeptide satisfying the structural limitation of claim 1.  Given that the instantly claimed pharmaceutical composition only requires one component; namely, the GLP-1 polypeptide (note: a pharmaceutically acceptable carrier is optional), it would then follow that the disclosure of the GLP-1 polypeptide also constitutes a pharmaceutical composition comprising the GLP-1 polypeptide.  Thus, the disclosure of Fortin et al. satisfies the structural limitation as recited in instant claim 8.

For claim 9, with respect to where the pharmaceutical composition is a solution:
th position of the amino acid sequence of GLP-1 was examined by utilizing a luciferase reporter gene assay (See Fortin article, pg. 11, 3rd paragraph; Fig. 1B).  For these experiments, 24 hours after transfection, cells were incubated with or without selected soluble peptide in serum-free medium for 6 hours (See Fortin article, pg. 11, 3rd paragraph; Fig. 1B).  Given that Fortin et al. describes the peptides as soluble, it must then follow that the selected soluble peptide, e.g., GIP having a proline residue at the position corresponding to the 13th position of the amino acid sequence of GLP-1, was in solution with the serum-free medium thereby constituting where the pharmaceutical composition is a solution.  Thus, the disclosure of Fortin et al. satisfies the structural limitation as recited in instant claim 9.

For claim 11, with respect to where the GLP-1 polypeptide is used in the treatment of a disease in need of activating or agonizing the GLP-1 receptor:
although Fortin et al. does not disclose that the GIP polypeptide has GLP-1 receptor agonist activity, the Examiner would like to remind Applicants that the preamble recites a GLP-1 polypeptide, and while the use of a descriptive clause, i.e. “for use in the treatment of a disease in need of activating or agonizing the GLP-1 receptor" when referring to the contemplated use (i.e. “intended use”) of a claimed polypeptide is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the disclosure of Fortin et al. satisfies the intended use limitation as recited in instant claim 11.
   
Accordingly, the disclosure of Fortin et al. anticipates instant claims 1, 5, 8-9, and 11.

Claims 1, 5, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinrich et al., J. Biol. Chem. 259:14082-14087 (1984) (cited in the Action mailed on 2/14/20). Please note that the rejection is updated in light of Applicants’ amendments; namely, cancellation of claim 2 and amendment to claim 1.
For claims 1 and 5, with respect to a GLP-1 polypeptide characterized in that the GLP-1 polypeptide has a mutation from threonine to proline at the position corresponding to the 13th position of the amino acid sequence of GLP-1 as recited in instant claim 1; with respect to where the GLP-1 analog or a fragment thereof has 1-5 different amino acids in its amino acid sequence from the amino acid(s) at the corresponding position in GLP-1 as recited in instant claim 5:
Heinrich et al. discloses partial nucleotide and polypeptide sequences for one recombinant bacteriophage designated λGlu1, which is hybridized specifically to the rat glucagon cDNA (See Heinrich article, pg. 14083, col. 2, last paragraph to pg. 14085, col. 1, 1st paragraph).  Exon and intron junctions and the deduced amino acid sequence of the encoded glucagon precursor were assigned according to the known rat glucagon cDNA nucleotide sequence as depicted in Fig. 2 (See Heinrich article, pg. 14085, col. 1, 2nd paragraph).  As depicted in Fig. 2, exon 3 contains glucagon (See Heinrich article, pg. 14085, col. 1, 2nd paragraph).  The amino acid sequence of glucagon in exon 3 contains the fragment: GTFPSD (See Heinrich article, Fig. 2).  When comparing this fragment with elected GLP-1 polypeptide sequence, SEQ ID NO: 4 (i.e., Gly8-GLP-1(7-36)NH2), there is 100% identity between the fragment and residues 4-9 of instant SEQ ID NO: 4.  As such, the glucagon amino acid sequence depicted in Fig. 2 constitutes the instantly claimed GLP-1 polypeptide because the glucagon polypeptide is a GLP-1 fragment of Gly8-GLP-1(7-36)NH2 (i.e., residues 4-9) with the required mutation and/or because the glucagon polypeptide is a GLP-1 analog fragment having 1 different amino acid in its amino acid sequence from the amino acids(s) at the corresponding position in GLP-1 (i.e., residues 4-9) or 2 different amino acids at the corresponding position in GLP-1 (i.e., residues 3-9), or 3 different amino acids at the corresponding position in GLP-1 (i.e., residues 2-9), or 4 different amino acids at the corresponding position in GLP-1 (i.e., residues 1-10), or 5 different amino acids at the corresponding position in GLP-1 (i.e., residues 1-12) (note: as discussed in the “Sequence Interpretation” section above, the scope of claim 5 encompasses polypeptides with any N- and/or C-terminal additions).  Thus, the disclosure of Heinrich et al. satisfies the structural limitations as recited in instant claims 1 and 5.  


Although, Heinrich et al. does not disclose that the glucagon polypeptide has GLP-1 receptor agonist activity, since Heinrich et al. discloses a specific polypeptide sequence that meets the structural limitations of the claimed GLP-1 polypeptide thereby constituting a well-known polypeptide, the functional property (i.e., exhibiting GLP-1 receptor agonist activity) of the polypeptide as claimed and the known polypeptide are inherently the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., exhibiting GLP-1 receptor agonist activity) which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).
Additionally and/or alternatively, pursuant to MPEP 2112.01(II), “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”).  Accordingly, the glucagon sequence disclosed by Heinrich et al. would inherently exhibit GLP-1 receptor agonist activity because the polypeptide and its properties are inseparable.  Therefore, the disclosure of Heinrich et al. satisfies the functional limitation as recited in instant claim 1. 

For claim 8, with respect to a pharmaceutical composition comprising the GLP-1 polypeptide:
As discussed for claims 1 and 5 above, Heinrich et al. discloses a GLP-1 polypeptide satisfying the structural limitation of claim 1.  Given that the instantly claimed pharmaceutical composition only requires one component; namely, the GLP-1 polypeptide (note: a pharmaceutically acceptable carrier is optional), it would then follow that the disclosure of the GLP-1 polypeptide fragment or GLP-1 analog 

For claim 11, with respect to where the GLP-1 polypeptide is used in the treatment of a disease in need of activating or agonizing the GLP-1 receptor:
although Heinrich et al. does not disclose that the glucagon polypeptide has GLP-1 receptor agonist activity, the Examiner would like to remind Applicants that the preamble recites a GLP-1 polypeptide, and while the use of a descriptive clause, i.e. “for use in the treatment of a disease in need of activating or agonizing the GLP-1 receptor" when referring to the contemplated use (i.e. “intended use”) of a claimed polypeptide is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the disclosure of Heinrich et al. satisfies the intended use limitation as recited in instant claim 11.
   
Accordingly, the disclosure of Heinrich et al. anticipates instant claims 1, 5, 8, and 11.

Applicants’ Arguments
	Applicants contend that the rejections under 35 USC 102(a)(1) should be withdrawn in light of the amendment to claim 1 to recite the limitations of claim 6 (See Applicant’s Response received on 5/7/20, pg. 7). 

Response to Arguments
Applicant's arguments filed 5/7/20 and 5/26/20 with respect to claims 1, 5, 8-9, and 11 being anticipated under 35 USC 102(a)(1) have been fully considered but they are not persuasive for the following reasons.
As stated in the “Response to Arguments” section above for the 112(a) rejection, although previous claim 6 was indicated as allowable if rewritten in independent form, the scope of previous claim 6 is distinct from that of currently amended claim 1.  As pointed out in the Action mailed on 2/14/20, the th position of the amino acid sequence of GLP-1.  However, as discussed above in the “Sequence Interpretation” section, amended claim 1 recites that the GLP-1 amino acid sequence is “based on” one of the recited sequences.  Such an amendment does not correlate to the same interpretation.  In fact, the broadest reasonable interpretation of amended claim 1 as discussed in the “Sequence Interpretation” section above is supported by instant claim 5.  If amended claim 1 were to be interpreted as requiring 100% identity to one of the recited GLP-1 sequences with the mutation from threonine to proline, then the scope of claim 5 would broaden the scope of claim 1 by encompassing fragments and additional mutations.  Therefore, as currently amended, claim 1 still encompasses GLP-1 polypeptide fragments based on one of the recited GLP-1 sequences. 
	Accordingly, the rejections of claims 1, 5, 8-9, and 11 is modified and maintained as Applicant’s argument is found unpersuasive. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Please see the reasons for allowance in the Action mailed on 2/14/20, which are incorporated herewith.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/             Primary Examiner, Art Unit 1654